Citation Nr: 1419941	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, awarded service connection for PTSD with a 30 percent disability rating, effective September 30, 2009, the date of the Veteran's claim.  Since that time, the RO has increased the rating, most recently to 70 percent for the entire appeal period.  The Veteran, however, continues to contend that a 100 percent rating is warranted for his PTSD.   As 70 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the 70 percent assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2012, the Veteran provided hearing testimony before the undersigned.  A transcript of the hearing proceedings are of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  


FINDINGS OF FACT

After resolving reasonable doubt, the Veteran's PTSD is shown to result in symptoms more closely approximating total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130 Diagnostic Codes 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because a 100 percent rating for PTSD is being granted, which represents a full grant of the benefit sought on appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as in this case, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous... ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The Veteran is presently receiving an initial 70 percent rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He is also in receipt of a total disability rating based upon individual unemployability (TDIU).  See August 2013 rating decision within the Veteran's electronic claims file.  The question remains, however, whether a 100 percent scheduler rating is warranted under Diagnostic Code 9411.  For a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  Id.  

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 100 percent initial rating.  Since filing his claim in 2009, he has been totally occupationally impaired due to his PTSD and the VA and private clinical records, VA compensation and pension examinations, and the Veteran's and his spouse's lay statements confirm that he is socially isolated with poor impulse control, and hallucinations.

In April 2009, a private physician noted that the Veteran was "absolutely not capable of any current work" as any sort of stress "would put this patient at a serious risk for complete psychiatric decompensation and psychiatric hospitalization."  He was noted to have mood swings and irritability, but no suicidal ideation, hallucinations, or impaired judgment.

An October 2009 private report confirmed that the Veteran's symptoms over the prior year had included mood swings, with problems sleeping, eating, and concentrating.  He was noted to be unfocused, scattered and disorganized, symptoms noted to have increased over the year.  He had been terminated from his job in August 2009.   He was reported to be well oriented and coherent, but to have problems with depression, anxiety and short-term memory.  He was noted to be frustrated and agitated at times.

On VA examination in October 2010, the Veteran reported daily severe anxiety, depression, fear and irritability.  He was noted to be socially isolated with no outside activities.  He exhibited assaultive impulses, although with the ability to control violence.  Poor impulse control was noted.  In the same month, the Veteran's wife submitted a written statement reporting on the Veteran's daily activities.  She reported that she completed all activities in the household, because the Veteran was unable to due partially to fatigue.  She reported that he could not sleep at night, because with every sound, he would get up to investigate, which caused him to be exhausted during daytime hours.  She also reported his tendency to have sudden outbursts of anger.  The Veteran's spouse confirmed that the Veteran has auditory and visual hallucinations.  She recalled him asking her at times, "did you see that person?" when no one is there, as well as experiencing someone tapping him on the shoulder when there was no one present.

In November 2011, a VA examiner noted that the Veteran has both PTSD and bipolar disorder, however, clearly indicated that it is impossible to differentiate the symptoms as both include depression, anxiety, mood swings, and impaired interpersonal relationships.  At this time, the Veteran remained extremely isolated, with reports of impaired relationships with his family members, including his wife.  The examiner noted that the Veteran was unable to hold a job due to his PTSD symptoms.  Panic was noted to occur daily, especially when outside of the home. The Veteran reported passive suicidal ideation, with no intent or plan.  Depression and anger were also noted.  An inability to establish or maintain relationships was confirmed.  The examiner noted the Veteran's memory to be poor with short-term recall deficits.  The examiner concluded that the Veteran's inability to work, as well as his severely impaired social relationships, were due to his psychiatric disability.

In March 2012, the Veteran's VA treating psychologist issued a statement confirming the Veterans symptoms, which included irritability, sleep disturbance, emotional detachment and numbing, concentration deficits, and difficulty with anger-management and depression.  The symptoms were noted to adversely affect his ability to sustain interpersonal relationships and maintain employment.  

At the time of his May 2012 Board hearing, he reported rage and impulse control issues, including wanting to run people off of the road while driving.  The Veteran confirmed continued inability to work due to his psychological issues.  The Veteran also confirmed that the Social Security Administration has deemed him disabled due to his psychiatric problems, which is confirmed in the record.  The Veteran's spouse confirmed that the Veteran's symptoms seem to be worsening and that he is up all night, then tired all day.  She also testified that her grandchildren have remarked that they cannot communicate with him because he "just starts yelling."

In summary, the records show that since filing his claim for service connection the Veteran's PTSD has manifested itself via symptoms indicative of an inability to maintain a job or have social relationships due to persistent anger and impulse control problems, short-term memory loss, some audio and visual hallucinations, inability to perform many activities of daily living, and the inability to handle any sort of stress, especially outside of the home.  While some of his symptoms may be attributable to the non-service-connected bipolar disorder, a VA examiner has confirmed that symptoms between the two disorders cannot be differentiated.  Thus, it is not clear which signs and symptoms can be attributed solely to PTSD. Therefore, the psychological symptomatology must be considered as a whole.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  The Board concludes, based on the medical evidence, that the Veteran has and has had total occupational and social impairment due to his PTSD throughout the course of this claim and appeal.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating.  Accordingly, a 100 percent rating for PTSD is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.


ORDER

Entitlement to a 100 percent initial disability rating for service-connected PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


